—Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered October 11, 1991, convicting defendant, after a jury trial, of robbery in the third degree and attempted robbery in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 2 Vi to 5 years and 2 to 4 years, respectively, unanimously affirmed.
The second, police-arranged identification of defendant by the complainant followed immediately upon the first, privately and non-police-arranged identification (see, People v Sanford, 184 AD2d 671, lv denied 80 NY2d 934). Although the court offered a Wade hearing when the facts became known, defense counsel declined. The court’s Sandoval ruling permitting the People to bring out 5 of defendant’s previous 6 robbery convictions, while prohibiting mention of the word "robbery” and the fact that all were committed at knifepoint, was not an abuse of discretion. The prior crimes were not remote, defendant having spent most of his adult life in prison (see, People v Williams, 186 AD2d 469, lv denied 81 NY2d 849), and no undue prejudice was otherwise caused defendant by the similarity of the prior crimes to those for which he was being tried (see, People v Aiken, 162 AD2d 106, 107, lv denied 76 NY2d 851). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.